ORDER

PER CURIAM.
Movant, Douglas Edwards, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends he involuntarily pleaded guilty because his plea counsel failed to fully apprise him of an available affirmative defense or the terms of the plea agreement.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion corat did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).